DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
 Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
				      Allowable Subject Matter
Claims 1-20 are allowed.
Reason for allowance

The invention defined in claims 1, 10, and 19 are not suggested by the prior art of record. 
The prior art of record (in particular, Rezvani; Hooman Majidzadeh et al. US 20200021575 A1, Duccini; David V. et al. US 10547457 B1, Lieber; Zeev US 20120210124 A1, Barillova, Katrina A. et al. US 20040199469 A1, SCHEXNAYDRE; MICHAEL J. et al. US 20180248705 A1, TAKAZOE; Tomoki et al. US 20180241739 A1, Klieman; Michael et al. US 11032265 B2, Kwak; Ki-won et al. US 20070058815 A1, Umezawa, Katsuyuki et al. US 20050120205 A1, Lavender, Robert Gregory et al. US 20040117666 A1 and Lavender, Robert Gregory et al. US 20040117666 A1) singly or in combination does not disclose, with respect to independent claim 1 “store, in a database, a plurality of statuses associated with a plurality of digital certificates, including a first status of the plurality of statuses associated with a first digital
certificate of the plurality of digital certificates and a second status of the plurality of statuses associated with a second digital certificate of the plurality of digital certificates, wherein the first digital certificate is associated with a first certificate authority and wherein the second digital certificate is associated with a second certificate authority, and wherein the first digital certificate is associated with a first device;
receive, from the first device, a status update for the first digital certificate, wherein the status update includes at least one of a revocation or a suspension of the first digital certificate;
update the first status based on the status update;
subsequently to updating the first status, receive a request for a connection from
the first device; and
subsequently to updating the first status, deny the request for a connection based on the first status.” and similar limitations of independent claims 10 and 19 in combination with the other claimed features as a whole.
Therefore independent claims 1, 10 and 19 are allowed.
Dependent claims 2-9, 11-18 and 20 are also allowed based on their dependencies on independent claims 1, 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493